1                                                            The Honorable Richard A. Jones

2
3
4
5
6                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WASHINGTON
7                                   AT SEATTLE
8
9    UNITED STATES OF AMERICA,                  ) NO. 2:18-CR-00131-RAJ-21
                                                )
10                           Plaintiff,         )
11         vs.                                  )
                                                ) ORDER GRANTING MOTION
12                                              ) TO EXCEED PAGE LIMIT
13   CARLOS DEMARK DENNIS,                      )
                                                )
14                           Defendant.         )
15                                              )
                                                )
16
17
           THIS MATTER comes before the Court upon Defendant Carlos Demark Dennis’s
18
     Motion to Exceed Page Limit. Good cause appearing, it is ORDERED that Defendant
19
     Carlos Demark Dennis’ Motion to Exceed Page Limit (Dkt. #966) is GRANTED.
20
           DATED this 26th day of July, 2019.
21
22
23
                                                   A
24                                                 The Honorable Richard A. Jones
                                                   United States District Judge
25
26
27
28
29
30   ORDER GRANTING MOTION                                      SMITH LAW FIRM
     TO EXCEED PAGE LIMIT - Page 1                               314 North Second Street
31                                                                 Yakima, WA 98901
                                                                     (509) 457-5108
